Citation Nr: 1616371	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than  posttraumatic stress disorder (PTSD), to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1989 through July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied service connection for PTSD.  The issue was then before the Board in October 2015, at which time the Board denied service connection for PTSD, and remanded the issue of service connection for a psychiatric disorder, other than PTSD, to include major depressive disorder, for additional development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran's service treatment records are unavailable, as established in a Memorandum dated in November 2008.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

FINDING OF FACT

A psychiatric disorder, other than PTSD, to include major depressive disorder, did not have its onset in service; was not manifested by a psychosis within one year of discharge from service; and is not otherwise related to active duty or to a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder, other than PTSD, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2011, September 2011, and May 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As indicated above, the Veteran's service treatment records are unavailable.  His identified post-service medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

The Board further observes that this case was remanded in December 2015 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the nature and etiology of his asserted psychiatric disorder.  Thereafter, additional VA treatment records dated through November 2015 were associated with the claims file, and the Veteran was afforded a VA examination in December 2015.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 



Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran has asserted that he has a psychiatric disorder that is manifested as a result of his period of active service.  The Board notes that the issue of service connection for PTSD was adjudicated in October 2015 and is not the subject of this appeal.  The Board will address service connection for a psychiatric disorder, other than PTSD, to include major depressive disorder.

As indicated above, the Veteran's service treatment records are not available for consideration.

Following service, VA outpatient treatment records dated from July 2001 to September 2013 show that the Veteran was treated intermittently for symptoms associated with depression.  A history of childhood abuse was indicated.  He related his depression to experiencing rocky mountain fever that he attributed to a tick bite sustained in service.  In October 2008, he was noted to have a history of depression since January 2008, with a documented diagnosis of a thought or major mood disorder.  The diagnosis was chronic PTSD and depression, not otherwise specified.  A history of alcohol dependence was also indicated.  In April 2012, he attributed his depression to undergoing a divorce.   In July 2012, depression was attributed to a death in his immediate family.  In April 2013, he attributed his depression to not trusting others.  

A VA examination report dated in December 2015 shows that the Veteran was diagnosed with unspecified depressive disorder.  He denied a family history of substance abuse or other mental health problems.  He indicated that he first received mental health treatment "three to five years ago" when he went to VA because he thought he had been hearing voices calling his name.  He added that he was also experiencing sleep disturbance.  He noted that he was not currently receiving mental health treatment.  Following examination of the Veteran, the VA examiner concluded that it was less likely as not that the unspecified depressive disorder began in service, was caused by service, or was otherwise related to service.  The examiner explained that the Veteran had been discharged from the Marines in 1993, but that he stated that he first sought mental health treatment several years thereafter.  He was said to have reported experiencing depression, which he attributed to "regular things like finances and having pain ... the back, arthritis, my hands cramp up."  He also made a reference to being bitten by a tick while he was on active duty.  He stated that he was subsequently told by a medical provider that he was not given a sufficient supply of medication for the tick bite and that this continued to trouble him.  The examiner noted that he was unable to find any medical records indicating that the Veteran had current medical issues related to the
reported tick bite.  The examiner indicated that the Veteran had experienced significant stressors since he was discharged from service.  He was unemployed and reportedly experiencing significant financial stress.  It was likely that the 
unemployment and financial issues contribute to the Veteran's depression.

For the following reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for psychiatric disorder.  As noted above, there is no evidence of treatment for a psychiatric disorder during the Veteran's period of active service, as there are no service treatment records available.  Moreover, the Veteran has not asserted that he was diagnosed with or treated for any psychiatric disorder during service, or indicated that he experienced psychiatric symptoms therein.

The Board finds the December 2015 VA examiner's opinion that concluded the Veteran's psychiatric disorder was not related to active service to be probative, as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is no contrary medical opinion in the evidence of record. 

The Board has also considered the lay evidence.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence is competent only as to some medical matters. Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Court has specifically found that, "It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Thus, the Veteran's opinion that he has a psychiatric disorder related to service is not competent.  To the extent that it is competent, the Board finds the specific, reasoned opinion of the December 2015 VA examiner to be of greater probative weight than the Veteran's more general lay assertions.

The Board also notes that the first indication of treatment for depression was not until July 2001, approximately eight years following separation from service.  This demonstrates a prolonged period without medical complaint after separation from service, which the Board has considered as one factor in its determination.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Moreover, the Veteran did not specifically indicate that he experienced continuous psychiatric symptoms since service.  In view of the lack of medical or lay evidence of an in-service psychiatric disorder or symptoms in service, coupled with the absence of any medical or lay evidence of a psychiatric disorder or symptoms for a lengthy period following service, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  This lack of medical and lay evidence also reflects that a chronic disease such as a psychosis did not manifest in service or within the one year presumptive period.  See 38 C.F.R. §§ 3.307, 3.309. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service connection.  The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance and the Board has given heightened consideration to this rule in light of the presumed destruction of the service treatment records.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for an acquired psychiatric disorder other than  PTSD, to include major depressive disorder, is therefore not warranted.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, is denied.  




____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


